          21-03009-hcm
El Paso County - County CourtDoc#1-44
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab
                                                                                       Filed    41 Pg 12:12
                                                                                             8/28/2020   of PM
                                                           2                                  Norma Favela Barceleau
                                                                                                                     District Clerk
                                                                                                                  El Paso County
                                                                                                                  2020DCV0914
                                                CAUSE NO. 2020DCV0914

            WESTAR INVESTORS GROUP, LLC,                        §          IN THE COUNTY COURT
            SUHAIL BAWA, AND SALEEM MAKANI,                     §
                                                                §
                    Plaintiffs,                                 §
                                                                §
            v.                                                  §
                                                                §          AT LAW NO. 6
            THE GATEWAY VENTURES, LLC,                          §
            PDG PRESTIGE, INC., MICHAEL                         §
            DIXSON, SURESH KUMAR,                               §
            AND BANKIM BHATT,                                   §
                                                                §
                    Defendants.                                 §          EL PASO COUNTY, TEXAS

                                                           ORDER

                    On August 24, 2020 came on to be heard Plaintiff Westar Investors Group, LLC’s (“Westar”

            or “Plaintiff”) motion to compel responses to discovery against Defendants The Gateway Ventures,

            LLC (“Gateway”), PDG Prestige, Inc. (“PDG”) and Michael Dixson (“Dixson”) (collectively

            “Defendants”). After considering the pleadings and evidence on file and agreement of counsel, the

            Court finds as follows:

                    IT IS ORDERED that Plaintiff’s motion to compel to compel responses to discovery is

            hereby GRANTED.

                    It is FURTHER ORDED that, to the extent not already provided, Defendants shall serve

            complete responses to Plaintiff’s first requests for production and produce the documents requested

            no later than September 7, 2020. Plaintiff’s request for production no. 88 shall be withdrawn for the

            time being, and Plaintiff’s request for production nos. 87 and 90 shall be limited for the time being to

            information related to Gateway or the transaction that forms the basis of this lawsuit.




            ORDER                                                                                            PAGE 1
21-03009-hcm Doc#1-44 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 41 Pg 2 of
                                        2


          It is FURTHER ORDED that, to the extent not already provided, Gateway shall serve

  complete sworn answers to Plaintiff’s first set of interrogatories no later than September 7, 2020.

          SIGNED on __________________, 2020.



                                                       _____________________________
                                                       JUDGE PRESIDING
  AGREED AS TO FORM:

  BROWN FOX PLLC

  By: /s/ Eric C. Wood
  Eric C. Wood
  State Bar No. 24037737
  8111 Preston Road, Suite 300
  Dallas, Texas 75225
  Phone: (214) 327-5000
  Fax: (214) 327-5001
  Email: eric@brownfoxlaw.com
  Attorneys For Plaintiffs

  AINSA HUTSON HESTER & CREWS, LLP

  By: /s/ Chantel Crews
  Chantel Crews
  State Bar No. 24007050
  5809 Acacia Circle
  El Paso, TX 79912
  (915) 845-5300
  (915) 845-7800 FAX
  ccrews@acaciapark.com
  Attorneys for The Gateway Defendants




  ORDER                                                                                        PAGE 2
